DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/03/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Application is a national stage entry of PCT/IB2012/052862, International Filing Date: 06/06/2012 and claims foreign priority to 3860/DEL/2011, filed 12/29/2011.

Information Disclosure Statement
No IDS has been submitted.  

Status of Claims
Applicant’s amended claims, filed 8/3/2022, have been entered. Claim 20 has been amended. Claims 3, 5-8, 14-17, and 21-39 were previously cancelled. Claim 40 was previously withdrawn for being directed to an invention that is independent or distinct from the invention originally claimed. Claims 1, 2, 4, 9-13, 18-20, and 40 are currently pending in this application and claims 1, 2, 4, 9-13, and 18-20 have been examined.   

Interview
Attempts were made by the Examiner to contact the attorney of record by phone, but the Examiner was unable to make contact with the attorney. Examiner has suggested proposed amendments below and invites the representative of this application to contact the Examiner to schedule an interview to expedite prosecution of this application. 

Claim Objections
Claim 11 is objected to because of the following informalities: line 4 of claim 11 recites “vendor service area,” and should recite “vendor service area;”. For purpose of compact prosecution, Examiner will interpret the limitation as “vendor service area;”. Claims 12, 13, 18, and 19 inherit the deficiencies noted in claim 11.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4, 10-13, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Underwood (US 2012/0136754 A1 [previously recited]) in view White et al. (US 2013/0138518 A1 [previously recited]) and Runyan (US 2013/0085931 A1 [previously recited]).

Regarding claim 1, Underwood teaches a non-transitory computer readable medium storing computer-executable instructions for processing commercial transactions that, when executed by at least one processor, configure the at least one processor to perform operations (Figs. 1, 2, and 4; abstract, ¶¶0015-0016, ¶0030, ¶0032, ¶0043) comprising:
pre-defining a vendor service area (Fig. 1; ¶0013 [merchant’s premises (e.g., a restaurant, a store, etc.)] in view of ¶0019 [user device 110 may establish a connection with private network 160 when the user, of user device 110, enters a premises of a merchant associated with client server 140 associated with private network 160 and/or comes within range of private network 160.]; Examiner notes the range of a private network is comparable to pre-defining a vendor service area);
identifying and determining a location of a plurality of user devices in the pre-defined vendor service area (Figs. 1, 7A, and 8 [elements 805, 810]; ¶¶0064-0065 [User device 110 may initiate an automatic tab payment operation when a user, of user device 110, enters a premises associated with the merchant… autotab application may send information associated with user device 110, location information associated with user device 110, and/or information associated with the autotab application (e.g., an application identifier, etc.) to client server 140, via private network 160…the user may use user device 110 to scan a bar code, an RFID tag, and/or some other device associated with a table, within the premises, to obtain information associated with the table and/or an attendant associated with the table…. User device 110 may send the information associated with the table obtained from the scan (e.g., a barcode number and/or information associated with the table) to client server 140 via private network 160] (see also ¶0019, ¶0024, and ¶¶0081-0082) in view of ¶¶0015-0016 [more than one user device 110 is comparable to a plurality of user devices], ¶0017 [GPS, RFID], and ¶¶0091 [more than one user device 110 hosting autotab application in restaurant]);
connecting the identified user devices to a vendor device via a network associated with the vendor device in the pre-defined vendor service area (Figs. 1, 7A, and 8 [elements 805, 810];  ¶0064 [User device 110…the user may enter the premises associated with the merchant and may connect with (e.g., by synching with) private network 160 associated with the merchant… autotab application may send information associated with user device 110… to client server 140, via private network 160, that enables client server 140 to register user device 110] in view of ¶¶0014-0016 [more than one user device 110 is comparable to a plurality of user devices], ¶0019 [user device 110 may communicate with client server 140, associated with the merchant, via private network 160, and may receive information associated with products and/or services associated with the merchant] and ¶¶0081-0082 [establishing a connection with a network associated with a merchant (block 805) and registering with the network (block 810)]);
selectively generating an interactive order menu based on each identified user device and its’ location in the pre-defined vendor service area (Figs. 1, 7A-7B, and 8 [element 815]; ¶¶0060-0065 [generating and displaying an interactive autotab menu interface (element 700) to each user device 110 with fields acknowledging whether the device is registered or not (element 705) and the table number (element 710) at the restaurant is comparable to selectively generating an interactive order menu based on each identified user device and its location in the pre-defiend vendor service area] in view of ¶¶0014-0016 [more than one user device 110 is comparable to a plurality of user devices], ¶0023, ¶0083, ¶0106);
displaying, by each of the identified user devices, the selectively generated interactive order menu comprising a plurality of items offered for sale to each identified user device at the user device location within the pre-defined vendor service area (Figs. 1, 7A-7B, and 8 [element 815]; ¶¶0060-0065 [generating and displaying an interactive autotab menu interface (element 700) to each user device 110 with fields acknowledging whether the device is registered or not (element 705), the table number (element 710), and information relating to a menu associated with a merchant/restaurant (element 715) is comparable to each of the identified user devices displaying the selectively generated interactive order menu comprising a plurality of items offered for sale to each identified user device at the user device location within the pre-defined vendor service area] in view of ¶¶0014-0016 [more than one user device 110 is comparable to a plurality of user devices], ¶0023, and ¶0083); 
receiving by the vendor device an order summary, wherein the order summary comprises an aggregation of items selected from the plurality of items by the plurality of user devices offered for sale at the location of the plurality of user devices within the pre-defined vendor service area (Figs. 1, 7A, and 8 [element 820]; ¶0024 [the position may correspond to a particular table in a restaurant], ¶0025 [Client server 140 may receive information associated with a selected product and/or service (e.g., menu items, such as appetizers, entrees, beverages, etc.), which may be associated with the tab and/or the position (e.g., the particular table)], ¶¶0061-0066 [the user may select the menu items via autotab menu UI 700 (e.g., by touching one or more menu items displayed via menu items data item 717 and/or by pressing a button or series of buttons on user device 110). The autotab application may receive the selection (e.g., via autotab menu UI 700) and may send information associated with the selected menu items to client server 140.] in view of ¶¶0090-0091 [the autotab payment UI may include menu items associated with the user as well as menu items associated with another user of another user device 110] and ¶¶0084-0086);
receiving a payment request associated with the order summary (Figs. 1, 7A, 7B, and 8 [element 835]; ¶0067 [autotab payment UI 730 may include a collection of fields, data items and/or buttons, such as… a pay bill button 764], ¶¶0070-0071 [the user may select, via autotab payment UI 730, pay bill button 764], ¶0089 [process 800 may include receiving a gratuity value via an autotab payment UI, and/or determining a total price (block 835). For example, the user, of user device 110, may review the order and may enter, via the autotab payment UI, a value associated with a quantity of gratuity to be applied to the order] in view of ¶¶0090-0094 [more than one user device associated with an order summary]); 
sending an itemized bill to all participating identified user devices associated with the corresponding order summary (Figs. 1, 7B, 7C, and 8 [element 835]; ¶¶0066-0067 [Client server 140 may receive the selected menu items and may send the indication, to user device 110, that the order has been placed and/or entered… autotab payment UI 730 may include a collection of fields, data items and/or buttons, such as…a selected menu items data item 738, a selected menu prices data item 740 (hereinafter referred to as “prices data item 740”); Examiner notes the bill depicted in Fig. 7B is comparable to an itemized bill corresponding to the order summary], ¶0069, ¶¶0074-0079, ¶¶0085-0086 [Client server 140 may send information, associated with the order, to user device 110. User device 110 may receive the information associated with the order and the autotab application may display the information, associated with the order, on user device 110 via an autotab payment UI (e.g., autotab payment UI 730 of FIG. 7B).], ¶¶0090-094 [autotab payment UI may include menu items associated with the user as well as menu items associated with another user of another user device 110… the autotab application may cause user device 110 to communicate with the other user device 110… to settle and/or negotiate the order. For example, user device 110 may send information associated with the selected menu items associated with the user to the other user device 110, which may permit the other user to verify that the menu items that are not selected belong to the other user…When the bill is settled, the user may, in the manner similar to that described above, enter a quantity of gratuity associated with an updated payment UI that permits the autotab application to update the total price. Alternatively, or additionally, the other user may, in the manner similar to that described above, enter a quantity of gratuity associated with another updated payment UI displayed on the other user device 110 and another autotab application, hosted by the other user device 110, may update the total price based on the quantity of gratuity associated with the other updated payment UI]); and 
accepting a payment against the itemized bill from each of the participating identified user devices (Figs. 1, 7B, 7C, and 8 [elements 840, 845]; ¶¶0092-0093 [process 800 may include receiving an indication that the bill is to be paid (block 840) and sending payment information to be processed (block 845)… the autotab application may, for example, retrieve payment information from a memory associated with user device 110. The autotab application may process the payment information] in view of ¶¶0090-0091 [the autotab payment UI may include menu items associated with the user as well as menu items associated with another user of another user device 110. The user may select the menu items associated with the user and the autotab application may generate and/or display an updated the autotab payment UI based on the selected menu items associated with the user… when generating the updated autotab payment UI, the autotab application may cause user device 110 to communicate with the other user device 110 (e.g., via a point-to-point network, such as Bluetooth network, via an instant messaging protocol via the Internet, etc.) to settle and/or negotiate the order… When the bill is settled, the user may, in the manner similar to that described above, enter a quantity of gratuity associated with an updated payment UI that permits the autotab application to update the total price… additionally, the other user may, in the manner similar to that described above, enter a quantity of gratuity associated with another updated payment UI displayed on the other user device 110 and another autotab application, hosted by the other user device 110, may update the total price based on the quantity of gratuity associated with the other updated payment UI.]).

While Underwood discloses receiving a payment request associated with the order summary (Figs. 1, 7A, 7B, and 8; ¶0067, ¶¶0070-0071 in view of ¶¶0090-0094), sending an itemized bill to all participating identified user devices (Figs. 1, 7B, 7C, and 8; ¶0067, ¶0069, ¶¶0074-0079, ¶0086, ¶¶0090-0094), and multiple user devices setting and negotiating the bill by selecting the menu items associated with each user until the bill is settled (¶0090), Underwood does not explicitly teach receiving by the vendor device a payment request associated with the order summary. In the field of facilitating wireless customer transactions (¶0002), White et al., hereinafter White, teaches a customer viewing a menu and making selections on a wireless communication device and sending the selections to a POS terminal (¶0044). When the customer selects an option to pay the bill, the wireless communication device may submit a request for the bill to the POS terminal and the POS terminal responds by transmitting the bill with itemized transaction information to the wireless communication device (¶0045). The step of White is applicable to the manufacture of Underwood as they both share characteristics and capabilities, namely, they are directed to facilitating customer wireless transactions at a venue. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the billing request as taught by Underwood with billing request as taught by White. One of ordinary skill in the art at the time of the invention would have been motivated to expand the manufacture of Underwood in order to enhance a customer experience (¶0020) and handle multiple ordering and/or bill splitting, with any changes made by one device being reflected in the neighbor's devices (¶0048).  

While Underwood discloses receiving a payment request associated with the order summary (Figs. 1, 7A, 7B, and 8; ¶0067, ¶¶0070-0071 in view of ¶¶0090-0094), sending an itemized bill to all participating identified user devices (Figs. 1, 7B, 7C, and 8; ¶0067, ¶0069, ¶¶0074-0079, ¶0086, ¶¶0090-0094), and multiple user devices setting and negotiating the bill by selecting the menu items associated with each user until the bill is settled (¶0090), Underwood in view of White does not explicitly teach wherein said sending of the itemized bill comprises sending at least one of an equal itemized bill to all participating identified user devices, and an itemized bill according to the order summary received from each of the participating identified user devices. In the field of payment requests (abstract), Runyan teaches a restaurant may send an itemized digital bill or invoice, payment requests are sent to the mobile devices of the selected payers wherein the amount requested of each payer may be split equally, and the individual payments may then be made directly to the restaurant (Fig. 2; ¶0026, ¶0037, and ¶0040). The step of Runyan is applicable to the manufacture of Underwood in view of White as they share characteristics and capabilities, namely, they are directed to facilitating customer wireless transactions at a venue. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the billing as taught by Underwood in view of White with the bill splitting as taught by Runyan. One of ordinary skill in the art at the time of the invention would have been motivated to expand the manufacture of Underwood in view of White in order to split a bill equally by dividing the total amount of the bill with the number of payers (¶0040). 

Regarding claim 2, Underwood in view of White and Runyan teaches the non-transitory computer readable media of claim 1, Underwood further teaches wherein the computer-executable instructions further cause the at least one processor to:  facilitate uploading commercial card information and downloading an authorization result (Figs. 1, 5A, 7C, 8; ¶0018, ¶¶0044-0047, ¶0056, ¶0076), and at least one of the itemized bill to the identified user devices (Figs. 1, 7B, 7C, and 8; ¶0067, ¶0069, ¶¶0074-0079, ¶0086), email the itemized bill to at least one of the user devices, and print the itemized bill.

Regarding claim 4, Underwood in view of White and Runyan teaches the non-transitory computer readable media of claim 1, Underwood further teaches wherein the computer-executable instructions further cause the at least one processor to determine the identified user device location via at least one of a bar code scanned by the user device (¶0017, ¶0024, ¶0064, ¶0082), a near field communications capability comprised in the user device (¶0017), active or passive RFID recognition at the user device location (¶0017, ¶0024, ¶0064, ¶0082), a global positioning system (¶0017, ¶¶0064-0065), a local positioning system (¶0017, ¶¶0064-0065), and manual input on the user device. 

Regarding claim 10, Underwood in view of White and Runyan teaches the non-transitory computer readable media of claim 1, Underwood further teaches wherein the computer-executable instructions further cause the at least one processor to generate the interactive order menu associated with the user device location and an associated user associated with the user device (Figs. 1, 7A, and 8; ¶¶0062-0065 in view of ¶0014, ¶0023, and ¶0083). 

Regarding claims 11-12, the claim discloses substantially the same limitations, as claims 1-2, except claims 1-2 are directed to a manufacture while claims 11-12 are directed to a process. All limitations as recited have been analyzed and rejected with respect to claims 1-2, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 11-12 are rejected for the same rational over the prior art cited in claims 1 and 2. 

Regarding claim 13, Underwood in view of White and Runyan teaches the method for processing commercial transactions of claim 11, Underwood further teaches wherein determining the user device location further comprises identifying the user device by at least one of global or local position system (¶0019, ¶0024), a Wi-Fi network, RFID recognition (¶0017, ¶0024, ¶0064, ¶0082), Bluetooth connectivity, Infrared connectivity, and a bar code scanned by the user device (¶0017, ¶0024, ¶0064, ¶0082).  

Regarding claim 19, the claim discloses substantially the same limitations, as claim 10, except claim 10 is directed to a manufacture while claim 19 is directed to a process. All limitations as recited have been analyzed and rejected with respect to claim 10, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 19 is rejected for the same rational over the prior art cited in claim 10.

Regarding claim 20, the claim discloses mostly the same limitations, as claim 1, except claim 1 is directed to a manufacture while claim 20 is directed to a system. Underwood further teaches the added element of a “wireless communication device” (Figs. 3-4; ¶0017, ¶¶0033-0043). All other limitations as recited have been analyzed and rejected with respect to claim 1, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 20 is rejected for the reasons stated above as well as the same rational over the prior art cited in claim 1.

Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Underwood in view of White, Runyan, and Hernblad (US 2004/0054592 A1 [previously recited]). 

Regarding claim 9, Underwood in view of White and Runyan teaches the non-transitory computer readable media of claim 1, while Underwood further teaches wherein the computer-executable instructions further cause the at least one processor to send the interactive order menu (Figs. 1, 7A, and 8; ¶¶0062-0065 in view of ¶0014, ¶0023, and ¶0083) and receive an order (¶¶0061-0063), Underwood in view of White and Runyan does not explicitly teach sending the interactive order menu in a language of preference configurable by the identified user device and receiving an order in a language of preference configurable by the vendor device. In the field of electronic transactions (abstract), Hernblad teaches users registering and selecting the appropriate version of the program with their preferred language (¶0171 and ¶0208) as well as allowing a user to enter their language preference in order to display screens in languages other than the primary language of the country where the establishment is located if the user is a guest user and hasn’t already registered (¶0312 and claim 14). The step of Hernblad is applicable to the manufacture of Underwood in view of White and Runyan as they share characteristics and capabilities, namely, they are directed to processing electronic transactions. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ordering program as taught by Underwood in view of White and Runyan with the language selection of Hernblad. One of ordinary skill in the art at the time of the invention would have been motivated to expand the manufacture of Underwood in view of White and Runyan in order to accommodate a more global customer base and to help facilitate the ordering process when customers visit other countries. (Hernblad ¶0041).      

Regarding claim 18, the claim discloses substantially the same limitations, as claim 9, except claim 9 is directed to a manufacture while claim 18 is directed to a process. All limitations as recited have been analyzed and rejected with respect to claim 9, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 18 is rejected for the same rational over the prior art cited in claim 9.


Response to Arguments
Applicant’s arguments filed 8/3/2022, with respect to the 35 USC §103 rejections have been fully considered but are not persuasive. 
Examiner notes that while Applicant argues on page 10 that claim 1 has been amended, claim 1 was not amended in the claims entered 8/3/2022. Applicant first argues Underwood does not disclose “pre-defining a vendor service area.” Examiner respectfully disagrees. The instant application recites in paragraph [00018] the vendor service area can be a “grocery store, a supermarket, a restaurant, a night club, a bar, a multiplex, a mall, a pub, etc.” As noted above, Underwood discloses a merchant’s premises can be a restaurant or a store in paragraph [0013] and Underwood discloses establishing a private network 160 such that when a user device comes within range of the private network (such as when they enter a premises of a merchant) the user device can establish a connection with the private network and with the client server (¶0019). The broadest reasonable interpretation of “pre-defining a vendor service area” encompasses a merchant, such as a restaurant, establishing a private network such that when a user with a user device comes within range of the private network they can establish a connection with the private network and with the client server to place orders. While Applicant argues a narrow definition of “pre-defining” a “vendor service area” by giving an examples such as constantly reconfiguring to change boundaries of the vendor service area by changing a radius of the vendor service area to 2 miles or 5 miles so the vendor may receive an advance order for dine-in, pick up, or delivery, Examiner notes this narrow interpretation was not claimed. Further, while Applicant argues on page 18 that Applicant’s processing unit is configured to determine the boundaries of the vendor’s service area, Examiner notes these limitations are not claimed in claims 11 and 20. Examiner additionally notes that while Applicant argues on page 18 that “Applicant explicitly recites a configurable processing unit that can dynamically adjust, change and modify the vendor service area,” these limitations are not claimed. While claim 1 recites “configuring the at least one processor to perform operations comprising: pre-defining a vendor service area,” Examiner notes this limitation is disclosed by Underwood. Underwood discloses establishing a private network 160 such that when a user device comes within range of the private network (such as when they enter a premises of a merchant) the user device can establish a connection with the private network and with the client server (Fig. 1; ¶0019). As disclosed in Underwood, the client server 140 is associated with private network 160 and the private network may include one or more wired and/or wireless networks, for example private network 160 may include a local area network (LAN), a virtual private network (VPN), an ad hoc network and/or an intranet, and the private network 160 may include a wired LAN and/or a wireless LAN (e.g., a Wi-Fi network) (¶0019 and ¶0028). Accordingly Examiner maintains Underwood discloses pre-defining a vendor service area and discloses configuring the at least one processor to perform operations comprising: pre-defining a vendor service area. 
Applicant next argues Underwood does not disclose “determining the location of an identified user device” and does not disclose “identifying and determining a location of a plurality of user devices in the pre-defined vendor service area” on page 12. Examiner respectfully disagrees. The instant application recites in paragraphs [00017] – [00018] that a location of a user device can be determined “via at least one of a bar code scanned by the wireless device, a near field communications capability, active or passive rfid at the patron location, and manual input of patron location.” As noted above, Underwood discloses when a user device enters a premises associated with the merchant, the autotab application on the user device may determine location information of the user device via RFID or GPS and send information associated with user device such as the location information to the client server via the private network (¶0064-0065 in view of ¶0017). Underwood additionally discloses the user device may also scan a bar code, an RFID tag, and/or some other device associated with a table and send the information associated with the table obtained from the scan (e.g., a barcode number and/or information associated with the table) to client server via private network (¶0019, ¶0024, ¶¶0064-0065, ¶¶0081-0082). Underwood further discloses more than one user device may be identified and host the autotab application in the restaurant (¶0091). Accordingly, Examiner maintains Underwood discloses determining the location of an identified user device and identifying and determining a location of a plurality of devices in the pre-defined vendor service area.
Applicant argues Underwood does not teach “selectively generating an interactive order menu based on each identified user device in the pre-defined vendor service area”. Examiner respectfully disagrees. Underwood discloses in Fig. 7A generating and displaying an interactive autotab menu interface (element 700) to each user device 110 with fields acknowledging whether the device is registered or not (element 705), the table number (element 710) at the restaurant, as well as menu items (element 717), item prices (element 719), and an attendant alert button (element 725) (see ¶¶0060-0065). Examiner notes that generating displaying a menu that includes whether or not the device is registered, the table number, and allows a user to interact with the menu is considered to encompass “selectively generating an interactive order menu based on each identified user device in the pre-defined vendor service area”. While Applicant on pages 12-13 and 19-20 of the remarks and gives specific interpretations of what “selectively generating an interactive order menu could entail” such as generating a vegan only menu or generating a delivery only menu, broadest reasonable interpretation of “selectively generating an interactive order menu based on each identified user device in the pre-defined vendor service area” encompasses the autotab menu user interface generated and displayed in Fig. 7A of Underwood (see also ¶0060-0065). As the generated and displayed menu disclosed by Underwood is interactive and contains the specific table number and contains whether or not the identified user device is registered or not, Examiner maintains Underwood discloses selectively generating an interactive order menu based on each identified user device and its’ location in the pre-defined vendor service area. 
Applicant argues Underwood does not teach “… receiving by the vendor device an order summary, wherein the order summary comprises an aggregation of items selected from the plurality of items by the plurality of user devices offered for sale at the location of the plurality of user devices within the pre-defined vendor service area…” Examiner notes Underwood discloses the client server may receive information associated with a selected product and/or service (e.g., menu items, such as appetizers, entrees, beverages, etc.), which may be associated with the tab and/or the position (e.g., the particular table), the user may select the menu items via autotab menu UI 700 (e.g., by touching one or more menu items displayed via menu items data item 717 and/or by pressing a button or series of buttons on user device 110) and the autotab application may receive the selection (e.g., via autotab menu UI 700) and may send information associated with the selected menu items to client server 140, and the autotab payment UI may include menu items associated with the user as well as menu items associated with another user of another user device (Figs. 1, 7A, and 8; ¶¶0024-0025, ¶¶0061-0066, ¶¶0084-0086, and ¶¶0090-0091). Accordantly, Examiner maintains Underwood discloses a vendor device receiving an order summer where the order summary comprises an aggregation of items selected from the plurality of items by the plurality of user devices offered for sale at the location of the plurality of user devices within the pre-defined vendor service area. 
Applicant’s arguments on pages 13-14, with respect to the limitations of “… receiving by the vendor device, a payment request associated with the summary…” have been fully considered but is unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Underwood was used to disclose receiving a payment request associated with the order summary (Figs. 1, 7A, 7B, and 8 [element 835]; ¶0067 [autotab payment UI 730 may include a collection of fields, data items and/or buttons, such as… a pay bill button 764], ¶¶0070-0071 [the user may select, via autotab payment UI 730, pay bill button 764], ¶0089 [process 800 may include receiving a gratuity value via an autotab payment UI, and/or determining a total price (block 835). For example, the user, of user device 110, may review the order and may enter, via the autotab payment UI, a value associated with a quantity of gratuity to be applied to the order] in view of ¶¶0090-0094 [more than one user device associated with an order summary]) and White was used to teach a customer viewing a menu and making selections on a wireless communication device and sending the selections to a POS terminal (¶0044). When the customer selects an option to pay the bill, the wireless communication device may submit a request for the bill to the POS terminal and the POS terminal responds by transmitting the bill with itemized transaction information to the wireless communication device (¶0045). The step of White is applicable to the manufacture of Underwood as they both share characteristics and capabilities, namely, they are directed to facilitating customer wireless transactions at a venue. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the billing request as taught by Underwood with billing request as taught by White. One of ordinary skill in the art at the time of the invention would have been motivated to expand the manufacture of Underwood in order to enhance a customer experience (¶0020) and handle multiple ordering and/or bill splitting, with any changes made by one device being reflected in the neighbor's devices (¶0048).  Accordantly, Examiner maintains Underwood in view of White teaches “… receiving by the vendor device, a payment request associated with the summary…”
Applicant’s arguments on pages 13-16 and 20, with respect to the amended limitations of “sending an itemized bill to all participating identified user devices associated with the corresponding order summary, wherein said sending of the itemized bill comprises sending at least one of an equal itemized bill to all participating identified user devices, and an itemized bill according to the order summary received from each of the participating identified user devices” have been fully considered but are unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Underwood was used to disclose receiving a payment request associated with the order summary (Figs. 1, 7A, 7B, and 8; ¶0067, ¶¶0070-0071 in view of ¶¶0090-0094), sending an itemized bill to all participating identified user devices (Figs. 1, 7B, 7C, and 8; ¶0067, ¶0069, ¶¶0074-0079, ¶0086, ¶¶0090-0094), and multiple user devices setting and negotiating the bill by selecting the menu items associated with each user until the bill is settled (¶0090), Underwood in view of White did not explicitly teach wherein said sending of the itemized bill comprises sending at least one of an equal itemized bill to all participating identified user devices, and an itemized bill according to the order summary received from each of the participating identified user devices. In the field of payment requests (abstract), Runyan was used to teach a restaurant may send an itemized digital bill or invoice, payment requests are sent to the mobile devices of the selected payers wherein the amount requested of each payer may be split equally, and the individual payments may then be made directly to the restaurant (Fig. 2; ¶0026, ¶0037, and ¶0040). The step of Runyan is applicable to the manufacture of Underwood in view of White as they share characteristics and capabilities, namely, they are directed to facilitating customer wireless transactions at a venue. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the billing as taught by Underwood in view of White with the bill splitting as taught by Runyan. One of ordinary skill in the art at the time of the invention would have been motivated to expand the manufacture of Underwood in view of White in order to split a bill equally by dividing the total amount of the bill with the number of payers (¶0040). Accordantly, Examiner maintains Underwood in view of White and Runyan teaches “sending an itemized bill to all participating identified user devices associated with the corresponding order summary, wherein said sending of the itemized bill comprises sending at least one of an equal itemized bill to all participating identified user devices, and an itemized bill according to the order summary received from each of the participating identified user devices.”



Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Madurzak (US 7,953,873 B1) discloses presenting a user on a device offers of menu items that have preferred ingredients and/or do not have ingredients to avoid based on stored user information. 
	 

EXAMINER’S PROPOSED AMENDMENT
An examiner’s proposed amendment to the record appears below. 

1. (Proposed Examiner Amendment) A non-transitory computer readable medium storing computer- executable instructions for processing commercial transactions that, when executed by at least one processor, configure the at least one processor to perform operations comprising: 
	pre-defining a vendor service area; 
	identifying and determining a location of a plurality of user devices in the pre-defined vendor service area; 
	connecting the plurality of identified user devices to a vendor device via a network associated with the vendor device in the pre-defined vendor service area; 
	unique to each user device of the plurality of identified user devices wherein the interactive order menu unique to each user device is based on the the determined location of the user device  and includes special deals and discounts based on ordering history of the user device; 
	displaying, by each of the identified user devices within the pre-defined vendor service area, the unique to each of the identified user devices, wherein each of the displayed interactive order menus comprise [[comprising]] a plurality of items offered for sale within the pre-defined vendor service area and the special deals and discounts based on the ordering history of the user device 
	receiving by the vendor device an order summary, wherein the order summary comprises an aggregation of items selected from the plurality of items offered for sale within the pre-defined vendor service area by a group of at least two participating user devices of the plurality of identified user devices 
	receiving by the vendor device, a payment request associated with the order summary, wherein the receiving the payment request creates an itemized bill for the participating user devices in the group of participating user devices; 
	sending and displaying [[an]]the itemized bill to the participating user devices in the group of a request for payment for i) an equal payment amount from each of the participating user devices in the group of participating user devices based on the order summary;  ii) a payment amount from each of the participating user devices in the group of participating user devices based on the items selected by each of the participating user devices in the group of participating user devices 
	accepting a payment against the itemized bill from each of the participating user devices in the group of based on the request for payment.

2. (Proposed Examiner Amendment) The non-transitory computer readable media of claim 1, wherein the computer-executable instructions further cause the at least one processor to: 
	facilitate uploading commercial card information and downloading an authorization resultby each of the participating user devices in the group of participating of the participating user devices in the group of participating 

4. (Proposed Examiner Amendment) The non-transitory computer readable media of claim 1, wherein the computer-executable instructions further cause the at least one processor to perform the identifying and the determining the location of the plurality of user devices each of the plurality of user devices, a near field communications capability comprised in each of the plurality of user devices, active or passive RFID recognition at each of the plurality of user devices location, a global positioning system, a local positioning system, and manual input on each of the plurality of user devices.

9. (Proposed Examiner Amendment) The non-transitory computer readable media of claim 1, wherein the computer-executable instructions further cause the at least one processor to send the interactive order menu unique to each of the identified user devices in a language of preference configurable by each of the identified user devices, and receive an order in a language of preference configurable by the vendor device.

10. (Proposed Examiner Amendment) The non-transitory computer readable media of claim 1, wherein the computer-executable instructions further cause the at least one processor to further generate the interactive order menu unique to each of the identified user devices based on each of the identified user devices.

11. (Proposed Examiner Amendment) A method for processing commercial transactions comprising: 
	pre-defining a vendor service area; 
	identifying and determining a location of a plurality of user devices in the pre-defined vendor service area[[,]]; 
	connecting the plurality of identified user devices to a vendor device via a network associated with the vendor device in the pre-defined vendor service area; 
	unique to each user device of the plurality of identified user devices wherein the interactive order menu unique to each user device is based on the the determined location of the user device  and includes special deals and discounts based on ordering history of the user device; 
	displaying, by each of the identified user devices within the pre-defined vendor service area, the unique to each of the identified user devices, wherein each of the displayed interactive order menus comprise [[comprising]] a plurality of items offered for sale within the pre-defined vendor service area and the special deals and discounts based on the ordering history of the user device 
	receiving by the vendor device, an order summary wherein the order summary comprises an aggregation of items selected from the plurality of items offered for sale within the pre-defined vendor service area by a group of at least two participating user devices of identified user devices 
	receiving by the vendor device, a payment request associated with the order summary, wherein the receiving the payment request creates an itemized bill for the participating user devices in the group of participating user devices; 
	sending and displaying [[an]]the itemized bill to the participating user devices in the group of participating user devices associated with the corresponding order summary, wherein a request for payment  participating user devices associated with the [[said]] corresponding order summary, wherein the request for payment comprises at least one of i) a request to split the itemized bill equally between each of the participating in the group of participating user devices by requesting an equal payment amount from each of the participating user devices in the group of participating user devices based on the order summary, or ii) a request to split the itemized bill unequally between each of the participating by requesting a payment amount from each of the participating user devices in the group of participating user devices based on the items selected by each of the participating user devices in the group of participating user devices; and
	accepting a payment against the itemized bill from each of the participating user devices in the group of participating user devices based on the request for payment.


12.( Proposed Examiner Amendment) The method for processing commercial transactions of claim 11 further comprising: 
	each of the participating user devices in the group of participating uploading commercial card information ;[[, ]]and 
	

13. (Proposed Examiner Amendment) The method for processing commercial transactions of claim 11 wherein the identifying and the determining the location of the plurality of user devices plurality of user devices by at least one of global or local positioning system, a Wi-Fi network, RFID recognition, Bluetooth connectivity, Infrared connectivity, and a bar code scanned by each of the identified of user devices.

18. (Proposed Examiner Amendment) The method for processing commercial transactions of claim 11 further comprising sending the generated interactive order menu unique to each of the identified user devices in a language of preference configurable by each of the identified user devices, and receiving an order in a language of preference configurable by the vendor device.

19. (Proposed Examiner Amendment) The method for processing commercial transactions of claim 11 wherein the generating the interactive order menu unique to each of the identified user devices is further based on each of the identified user devices.

20. (Proposed Examiner Amendment) A first wireless communication device comprising a processing unit coupled to a memory element having encoded instructions thereon, which instructions when executed by the processing unit cause the first wireless communication device to: 
	determine a location of the first wireless communication device in a pre-defined vendor service area;  
	connect to and transmit the determined the pre-defined [[a]] vendor 
	receive and display an interactive menu specific to the first wireless communication device wherein the interactive menu was generated based on the first wireless communication device and the determined location of the first wireless communication device and wherein the interactive menu comprises determined location within the pre-defined vendor  and special deals and discounts based on ordering history of the first wireless communication device; 	
	based on the received interactive menu, send an order summary comprising at least one determined location to the vendor device; 
	send a payment request associated with the order summary to the vendor device, wherein upon receipt of the payment request, the vendor device creates an itemized bill comprising the at least one item selected from the plurality of items and at least one second item selected from the plurality of items by a second wireless communication device;
	receive and display the [[an]] itemized bill according to the payment request associated with the order summary, wherein the itemized bill comprises a request for payment  for at least one of i) a request to split the itemized bill equally with a plurality of wireless communication devices in the same determined location by requesting an equal payment amount from the plurality of wireless communication devices including the first wireless communication device and the second wireless communication device, or ii) a request to split the itemized bill unequally between a plurality of wireless communication devices in the same determined location including the first wireless communication device and the second wireless communication device by requesting a payment amount from the plurality of wireless communication devices based on items selected by each of the plurality of wireless communication devices 
	authorize and transmit a payment against the itemized bill based on the request for payment 

40. (Cancelled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625


/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625